Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                            Illinois Official Reports                         the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2020.05.22
                                                                              18:03:50 -05'00'



             People v. $940 United States Currency, 2019 IL App (3d) 180102



Appellate Court         THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption                 v. $940 UNITED STATES CURRENCY, Defendant (Anthony
                        Alexander, Claimant-Appellee).



District & No.          Third District
                        No. 3-18-0102



Filed                   November 15, 2019



Decision Under          Appeal from the Circuit Court of Will County, No. 17-MR-2714; the
Review                  Hon. Carmen Goodman, Judge, presiding.



Judgment                Affirmed.


Counsel on              James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
Appeal                  J. Robinson, and Nicholas A. Atwood, of State’s Attorneys Appellate
                        Prosecutor’s Office, of counsel), for the People.

                        No brief filed for appellee.



Panel                   JUSTICE McDADE delivered the judgment of the court.
                        Justice Wright specially concurred, with opinion.
                        Presiding Justice Schmidt dissented, with opinion.
                                               OPINION

¶1       The State filed a complaint for forfeiture of $940 United States currency after the police
     recovered the currency, along with 4.5 grams of cannabis, while executing an arrest warrant.
     Claimant asserted that he owned the currency, that it derived from a title loan, and that he
     borrowed it to pay bills. Subsequently, claimant filed a motion to dismiss the State’s complaint,
     alleging that the State incorrectly asserted that he was involved in a felony transaction, entitling
     it to seek forfeiture of the $940. The State filed a motion to strike arguing that claimant
     improperly brought the motion to dismiss under section 2-619 of the Code of Civil Procedure
     (735 ILCS 5/2-619 (West 2016)). The State later filed an amended complaint that was identical
     to the first but for its excision of the word “felony.” A hearing was held on the motions, and
     the trial court granted claimant’s motion to dismiss. The State orally moved for reconsideration
     of the ruling, which the court denied. The State appealed. We affirm.

¶2                                          I. BACKGROUND
¶3       In October 2017, the State filed a complaint for forfeiture pursuant to sections 12(a)(4) and
     12(a)(5) of the Cannabis Control Act (Act) (720 ILCS 550/12(a)(4), (5) (West 2016)). In the
     complaint, the State alleged that, on July 25, 2017, the narcotics unit of the Joliet Police
     Department executed an arrest warrant for claimant, Anthony Alexander, at a residence in
     Joliet, Illinois. The officers observed, in plain view, four clear plastic bags containing a plant-
     like substance. The substance tested positive for the presence of cannabis and weighed about
     4.5 grams. The officers also observed and seized $940 United States currency. The State
     alleged that the $940 was used to facilitate a felony violation under the Act, that the money
     was subject to forfeiture, and that it should be released to the director of the Illinois State Police
     for distribution as directed by statute. Alexander filed a verified claim asserting his interest in
     the $940.
¶4       In December 2017, Alexander filed a pro se motion to dismiss the complaint pursuant to
     section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2016)), arguing that
     the complaint could not be sustained because the sections of the Act pursuant to which he had
     been charged required a felony violation, that he had neither been involved in nor charged with
     a felony violation, that the complaint was defective on its face, and that plaintiff lacked the
     statutory ability to “sue Defendant property under the Cannabis Control Act.” Alexander
     further asserted in the motion to dismiss that he had been issued compliance ticket No. 50717
     by the City of Joliet charging him with an ordinance violation for possession of the cannabis.
     He asked the court to take judicial notice of the ticket. The State filed a motion to strike the
     motion to dismiss because Alexander failed to allege any of the nine enumerated grounds for
     dismissal under section 2-619.
¶5       Thereafter, the State filed an amended complaint in which the sole change was the removal
     of the word “felony.” Alexander responded, arguing that he received the $940 from a title loan
     he took out on his vehicle to pay his bills. In February 2018, a hearing was held on the motions.
     The State acknowledged at the motion hearing and has also confirmed in its brief in this appeal
     that Alexander was indeed charged with an ordinance violation. The trial court granted the
     motion to dismiss, stating:



                                                   -2-
                 “My viewpoint of the cannabis [Act] or my reading of the cannabis [Act] and the
             way that I was trained that it has to be a felony amount. I mean we just—in fact the
             new law is trying to eliminate these little small amounts that we take from people.
                 Motion to dismiss is granted. You are to return the $940.00.
                 It’s an ordinance violation. It’s an ordinance violation. It’s an ordinance violation.
             I understand that you first alleged that it was a felony amount, then you changed it, but
             it doesn’t change the law in and of itself. I know that there is a reading by some judges
             and there is a reading by the State that it’s any small amount, but if that was the case,
             we wouldn’t go through the scales and the this and the delivery and that. We can just
             say that they had, you know, residue and take people’s property. I don’t think that that
             was the intent of the forfeiture law at all. Motion to dismiss is granted under these
             particular circumstances. He’s saying that it doesn’t allege an offense, period, and that’s
             as clear as it can be whether he said the eight different ways of a motion to dismiss in
             terms of criminal or in terms of the civil proceedings.”
¶6       The State orally requested the court to reconsider its ruling, arguing that a felony violation
     is not required to prove it is entitled to forfeit the $940. The trial court denied the request,
     stating “[there] still had to be some type of exchange here. There was nothing here to indicate
     that was—would have brought it up. It had to be some intent. Given that the motion to
     reconsider is denied.” Although the circuit court’s docket entry reflects the dismissal was
     without prejudice, the file was closed after the order of dismissal was entered, giving rise to a
     reasonable inference that, notwithstanding the notation, the dismissal was with prejudice. The
     State appealed.

¶7                                          II. ANALYSIS
¶8       Initially we note that no brief was filed by the appellee in this appeal. We are nonetheless
     able to decide the merits of the appeal because the record before us is not complicated and the
     claimed errors are such that we can easily resolve the issues without the aid of an adversarial
     analysis. See First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133
     (1976).
¶9       On appeal, the State raises both procedural and substantive challenges to the trial court’s
     decision. The State contends a procedural error occurred when the court granted defendant’s
     motion to dismiss because it had been improperly asserted as a section 2-619 motion (735
     ILCS 5/2-619 (West 2016)). The State also contends that the trial court erred substantively
     when it held that (1) in order to forfeit the currency, the State must prove it was furnished or
     intended to be furnished by Alexander in exchange for a felony amount of cannabis; (2) the
     motion to dismiss responded to the State’s original complaint and not to the amended
     complaint, which did not allege that Alexander was involved in a felony violation; and (3) the
     State met the presumption that Alexander furnished or intended to furnish money in exchange
     for cannabis under section 7(1) (725 ILCS 150/7(1) (West 2016)) because its amended
     complaint alleged that the cannabis and $940 were in close proximity and Alexander failed to
     rebut the presumption because he did not provide any evidence to support his claim that the
     $940 derived from a title loan.




                                                  -3-
¶ 10                           Procedural Challenge—Section 2-619 Dismissal
¶ 11        Section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2016)) allows a
       litigant to obtain an involuntary dismissal of an action or claim based upon specific,
       enumerated defects or defenses. Dawson v. City of Geneseo, 2018 IL App (3d) 170625, ¶ 17.
       The purpose of a section 2-619 motion to dismiss is to dispose of issues of law and easily
       proved issues of fact at the outset of litigation. Id. In such a motion, the moving party admits
       the legal sufficiency of the complaint but asserts an affirmative defense or other matter to
       defeat the nonmoving party’s claim. Id. The court must construe all of the pleadings and
       supporting documents in the light most favorable to the nonmoving party. Id. On appeal, a
       dismissal under section 2-619 is reviewed de novo. Id.
¶ 12        Alexander’s dismissal motion does not specifically identify an enumerated ground for
       dismissal set forth in section 2-619. That motion asserted in its entirety as follows:
                “CLAIMANT, Anthony Alexander, moves this Court to dismiss the instant case and in
                support states:
                    1. Plaintiff’s Complaint alleges that the Joliet Police Department seized ‘4.5 grams’
                of suspected cannabis from Claimant. Pl. Compl ¶ 3.
                    2. Claimant was subsequently charged for the ordinance violation of Possession of
                Cannabis by the City of Joliet, in Compliance Ticket # 50717. Claimant asks this Court
                to take judicial notice of the ticket.
                    3. Plaintiff alleges that the instant case is brought pursuant to ‘a felony violation of
                the Cannabis Control Act’ and states that the violation occurred under § 720 ILCS
                550/12(a)(4) & (a)(5).
                    4. Both (a)(4) and (a)(5) require that the property in the forfeiture action must have
                been involved in a ‘felony violation of [the Cannabis Control] Act.’
                    5. Claimant was not involved in any felony violation of the Cannabis Control Act,
                and was never charged with any felony violation of the Cannabis Control Act.
                    6. Plaintiff’s complaint is defective on its face and Plaintiff lacks the statutory
                ability to sue Defendant property under the Cannabis Control Act.
                    CLAIMANT prays this Court to dismiss the instant action, pursuant to § 735 ILCS
                5/2-619 as Plaintiff lacks the ability to sue Defendant property under the Cannabis
                Control Act.”
       The gist of Alexander’s motion is that the State is statutorily barred from maintaining the claim
       because the two sections of the statute pursuant to which the State seeks forfeiture require that
       the underlying transaction be chargeable as a felony and that it could not be and was not so
       charged. In an effort to strike the motion, the State argued that it was not brought under any of
       the nine enumerated grounds for dismissal under section 2-619 but merely denies a factual
       allegation. A motion made under section 2-619 is limited to one of the nine grounds that bars
       relief. Hill v. Butler, 107 Ill. App. 3d 721, 728 (1982). A motion solely seeking to deny the
       factual allegations of a complaint is not properly pled under section 2-619. Id. We consider
       whether Alexander’s motion asserts a defense addressable by section 2-619.
¶ 13        It seems clear that none of the first eight defenses set out in section 2-619(a) applies.
       However, subsection (a)(9) does appear to include the defense alleged by Alexander. It
       provides: “(9) That the claim asserted against defendant is barred by other affirmative matter
       avoiding the legal effect of or defeating the claim.” Here, the motion to dismiss attacks the

                                                     -4-
       State’s authority under the statute for bringing an action to forfeit currency where no felony
       was involved. Such a basis for dismissal, if established, would constitute an affirmative matter
       defeating the forfeiture claim; a section 2-619(a)(9) motion is procedurally appropriate for
       advancing that argument.

¶ 14                               Alleged Substantive Defects of Dismissal
¶ 15       Further, the State argues that the trial court also erred substantively in that it misconstrued
       the forfeiture statute when it made its ruling on the motion to dismiss. The trial court granted
       the motion to dismiss on the basis that, in order to prove the State is entitled to forfeiture under
       section 12(a)(5), the State must show that Alexander furnished or intended to furnish the $940
       in exchange for a felony amount of cannabis. We can affirm the trial court on its enunciated
       basis or on any grounds supported by the record. People v. Lee, 2016 IL App (2d) 150359,
       ¶ 14.
¶ 16       Pertinent to the State’s amended complaint, section 12(a) lists the type of property subject
       to forfeiture as follows:
                “(a) The following are subject to forfeiture:
                                                      ***
                         (4) all money, things of value, books, records, and research products and
                     materials including formulas, microfilm, tapes, and data which are used, or intended
                     for use in a felony violation of this Act;
                         (5) everything of value furnished or intended to be furnished by any person in
                     exchange for a substance in violation of this Act, all proceeds traceable to such an
                     exchange, and all moneys, negotiable instruments, and securities used, or intended
                     to be used, to commit or in any manner to facilitate any felony violation of this
                     Act[.]” Pub. Act 99-686, § 5 (eff. July 29, 2016) (amending 720 ILCS 550/12).
¶ 17       Under the plain language of section 12(a)(4), the State must prove that the property to be
       seized (here $940) was used or was intended to be used in a felony violation. Whether a felony
       violation is required under section 12(a)(5) is more complicated in this case. We note that 26
       years ago this court considered this issue and found that a felony is not required under section
       12(a)(5) in some circumstances. In People ex rel. Burmila v. Nine Hundred Six Dollars in
       United States Currency, 242 Ill. App. 3d 467, 468 (1993), the State argued that the trial court
       had erroneously determined that, under the forfeiture statute, the State was required to show
       that the claimant had a felony conviction. On appeal, the Burmila court held that section
       12(a)(5) contains two distinct subjects of forfeiture: (1) things of value that were to be
       exchanged for an illegal substance and (2) monetary items that are to be used to commit or
       facilitate a felony. Id. at 469. The court explained that “[s]ection 12(a)(5) provides that property
       intended to be exchanged for cannabis is forfeitable, regardless of whether it was part of a
       felony transaction.” (Emphasis in original and added.) Id. In other words, to be entitled to
       forfeiture, the State need not prove a felony offense occurred if it can show that the money was
       intended to be exchanged for cannabis.
¶ 18       In the instant case, in order to show that such an exchange occurred or was intended to
       occur, the State relies on the following presumption described in section 7 of the Drug Asset
       Forfeiture Procedure Act (725 ILCS 150/7 (West 2016)):



                                                    -5-
                    “The following situations shall give rise to a presumption that the property
                described therein was furnished or intended to be furnished in exchange for a substance
                in violation of the Illinois Controlled Substances Act, the Cannabis Control Act, or the
                Methamphetamine Control and Community Protection Act, or is the proceeds of such
                an exchange, and therefore forfeitable under this Act, such presumptions being
                rebuttable by a preponderance of the evidence:
                    (1) All moneys, coin, or currency found in close proximity to forfeitable substances,
                to forfeitable drug manufacturing or distributing paraphernalia, or to forfeitable records
                of the importation, manufacture or distribution of substances[.]” (Emphasis added.)
       We have scoured both the original and amended versions of the State’s forfeiture complaint,
       and contrary to the State’s argument, nowhere does it allege that the currency it seeks to forfeit
       was found in close proximity to the drugs. The sole fact in the amended complaint relative to
       the location of the drugs asserts: “Additionally, $940.00 United States currency was located
       and seized, as well.” The State also cites the report of proceedings as additional support that it
       has alleged the money was “in close proximity” to the seized cannabis. A review of the
       transcript reveals that, although the State acquiesced to the trial court’s bare conclusory inquiry
       of whether there was “close proximity,” there were no facts presented during the hearing
       alleging where the currency was found relative to the drugs. Thus the amended complaint and
       the State’s argument at the hearing fail to give rise to the presumption from which the State
       claims to benefit. Failing that presumption, the State can only claim the $940 by forfeiture if it
       proves that the “moneys *** [were] used, or intended to be used, to commit or in any manner
       facilitate any felony violation of this Act.” Pub. Act 99-686, § 5 (eff. July 29, 2016) (amending
       720 ILCS 550/12).

¶ 19                                      III. CONCLUSION
¶ 20       We find that the trial court did not err is finding the claimant’s motion to dismiss was
       properly brought under section 2-619. We also find that the trial court did not err in dismissing
       the amended complaint. Accordingly, the judgment of the circuit court of Will County is
       affirmed.

¶ 21      Affirmed.

¶ 22       JUSTICE WRIGHT, specially concurring:
¶ 23       I agree that the trial court’s decision should be affirmed. I reach the same conclusion as the
       author but for different reasons. It is well established that we may affirm the trial court on any
       basis in the record. People v. Lee, 2016 IL App (2d) 150359, ¶ 14.
¶ 24       While I share the State’s view that the motion filed by the self-represented litigant was
       miscaptioned as a section 2-619 motion to dismiss, I disagree that the miscaptioned motion
       should have been treated as a section 2-615 motion to dismiss. Based on the uncontested facts
       set forth in the pleadings, I conclude that the trial court properly considered the miscaptioned
       motion as a motion for summary judgment. On this basis, I would affirm summary judgment
       in favor of defendant. Here, the uncontested facts reveal the State was not entitled to retain the
       confiscated funds based on statute. Therefore, I would affirm the trial court’s final order



                                                    -6-
       denying the State’s request for forfeiture.

¶ 25      PRESIDING JUSTICE SCHMIDT, dissenting:
¶ 26      I would reverse. The issues raised by defendant and relied upon by the trial judge are a
       matter of proof, not pleading. See Burmila, 242 Ill. App. 3d 467.




                                                     -7-